Citation Nr: 0623410	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-05 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to an increased evaluation for reflux 
esophagitis, status-post surgery for hiatal hernia, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from October 1978 to October 1981 
and from October 1981 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect treatment for left knee 
problems from 1978 to 1982, with impressions of Osgood-
Schlatter disease, chondromalacia patella, knee strain, and 
sprain injury of the left knee lateral ligament.  There were 
no findings of left knee pathology on the separation 
examination in August 1988 or the VA examination in January 
1989.   

Post-service medical records show treatment for left knee 
pain and in May 2000, the veteran underwent left knee 
arthroscopy.  An April 2001 MRI of the left knee showed 
impressions of internal degenerative changes.  It was noted 
that the previous findings may be secondary to a previous 
injury/partial tear of the ACL.     

A medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  In 
this case, the Board finds that a medical opinion based upon 
a complete review of the claims folder is necessary in order 
to determine the etiology of the veteran's current knee 
disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Act and 
the implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA also is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of this 
VCAA-duty-to-notify-notice, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.

On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA for his claims.  
While the February 2001 VCAA notice addressed his service 
connection claim, it did not address the increased rating 
claim.  Furthermore, there was not request for the veteran to 
submit any records in his possession that pertain to his 
claims.  The RO that must insure compliance with the notice 
provisions in the first instance.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied for 
his increased rating claim.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for a 
left knee disorder and for an increased 
rating for reflux esophagitis;

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; 

(d) and Request that the veteran provide 
any evidence in his possession that 
pertains to his claim.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any left knee 
disorder.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

For each knee disorder identified, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  The rationale 
for all opinions expressed must also be 
provided.  

3.  The RO should readjudicate the 
claims.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


